Case 1:19-mc-00209-CFC Document 60 Filed 03/25/20 Page 1 of 10 PageID #: 3436



               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE


In re:

Application of Storag Etzel GmbH for an       Misc. C.A. No. 19-mc-209-CFC
Order, Pursuant to 28 U.S.C. § 1782, to       PUBLIC VERSION
Obtain Discovery for Use in a Foreign
Proceeding




RESPONDENT’S OPPOSITION TO MOTION FOR THE EXCLUSION OF
 ADDITIONAL POST-BRIEFING ARGUMENTS ON THE MERITS, OR,
     IN THE ALTERNATIVE, FOR LEAVE TO FILE A REPLY TO
    BAKER HUGHES’ BRIEF IN SUPPORT OF ITS REDACTIONS




                                          YOUNG, CONAWAY STARGATT
                                          & TAYLOR, LLP
 Of Counsel:
                                          Anne Shea Gaza (No. 4093)
 Stephen B. Crain                         Robert M. Vrana (No. 5666)
 Andrew W. Zeve                           Samantha G. Wilson (No. 5816)
 BRACEWELL LLP                            Rodney Square
 711 Louisiana Street                     1000 North King Street
 Suite 2300                               Wilmington, DE 19801
 Houston, TX 77002                        (302) 571-6600
 (713) 221-1305                           agaza@ycst.com
 stephen.crain@bracewell.com              rvrana@ycst.com
 andrew.zeve@bracewell.com                swilson@ycst.com

                                          Attorneys for Respondent
 Dated: March 18, 2020                    Baker Hughes, a GE company, LLC
 Public Version: March 25, 2020
Case 1:19-mc-00209-CFC Document 60 Filed 03/25/20 Page 2 of 10 PageID #: 3437



                               INTRODUCTION
      Storag Etzel GmbH’s (“Storag”) Motion for the Exclusion of Additional Post-

Briefing Arguments on the Merits, or, in the Alternative, for Leave to File a Reply

to Baker Hughes, a GE company, LLC’s (“BHGE”) Brief in Support of its

Redactions (the “Motion”) is an opportunistic attempt by Storag to rehash the same

arguments it currently has pending before the Court. Aside from the impropriety of

Storag’s request, any additional briefing is unnecessary because Storag’s proposed

Reply to BHGE’s Brief in Support of its Redactions (D.I. 53-1, the “Reply”) asserts

arguments identical to those previously asserted by Storag in its Reply in Further

Support of its Application. See D.I. 33 at 2–8. Moreover, Storag did not confer with

BHGE prior to filing this nondispositive motion, which alone warrants denial of the

Motion. D. Del. LR 7.1.1.

                                  ARGUMENT
      “[E]very nondispositive motion shall be accompanied by an averment of

counsel for the moving party that a reasonable effort has been made to reach

agreement with the opposing party on the matters set forth in the motion,” and

“failure to so aver may result in dismissal of the motion.” D. Del. LR 7.1.1. Storag

has not so averred because it made no such effort. Thus, Storag’s Motion should be

denied.
Case 1:19-mc-00209-CFC Document 60 Filed 03/25/20 Page 3 of 10 PageID #: 3438



      Had Storag met and conferred with BHGE on its Motion, BHGE could have

corrected the misapprehensions that led Storag to file the Motion. Contrary to

Storag’s assertion that BHGE seeks to “re-argue its merits position,” D.I. 53 at ¶ 9,

BHGE’s Brief in Support of Its Redactions (the “Brief”) makes no request for any

ruling on the merits. D.I. 46 at 17. The only relief requested by BHGE is that the

Special Master recommend to the Court that the redactions in the documents at issue

and in any future filings containing the same or similar content be maintained in

accordance with applicable Third Circuit authority. Id. While the common law right

of access standard carries with it a “strong presumption of public access,” this

presumption can be overcome when a party demonstrates “that the material is the

kind of information that courts will protect and that disclosure will work a clearly

defined and serious injury to the party seeking closure.” In re Avandia Mktg., Sales

Practices and Products Liab. Litig., 924 F.3d 662, 672 (3d Cir. 2019)1; see also

Goldstein v. Forbes (In re Cendant Corp.), 260 F.3d 183, 194 (3d Cir. 2001).

Although the Third Circuit has emphasized that the burden is more rigorous when

applying the common law right to access standard, the Avandia court agreed that

district courts may consider the Pansy factors in determining whether the standard




1
  BHGE’s Brief does not address the First Amendment right to access because,
consistent with Avandia, the submissions in this action do not implicate dispositive
proceedings such as, inter alia, civil trials. In re Avandia, 924 F.3d at 670.


                                         -3-
Case 1:19-mc-00209-CFC Document 60 Filed 03/25/20 Page 4 of 10 PageID #: 3439



has been met, id. at 676-77, which is exactly what BHGE addressed in its Brief. D.I.

46 at 6-16.

      More specifically, in support of its request, BHGE’s Brief reiterates certain

positions set forth in its previous filings for context—but it neither asserts

“additional arguments on the merits” nor “seeks to litigate the propriety of Storag’s

Application.” D.I. 53 at 1, ¶ 6. Had Storag met and conferred with BHGE prior to

filing the Motion, Storag would have learned that BHGE agrees that the Court will

decide “the propriety of Storag’s Application” and the Special Master will address

the propriety of the parties’ redactions. Therefore, any additional briefing on the

merits is unwarranted, and no basis exists to grant Storag the relief it seeks.

      To the extent BHGE’s Brief references positions it relied upon in previous

briefing, it does so only to support BHGE’s arguments that the “competitive

information” and “arbitration information” disclosed in the Section 1782

proceedings should remain sealed. See D.I. 46 at 6–16. Storag’s attempt to reframe

this as BHGE “litigat[ing] the propriety of Storag’s Application” is unavailing

because it ignores the fact that the majority of the examples cited by Storag appear

in the background section of BHGE’s Brief, as opposed to the argument section.2


2
 The first four examples Storag cites as examples of BHGE arguing the merits are
quotations from the “Nature and Stage of Proceedings and Statement of Facts”
section of the Brief. D.I. 49 at ¶ 6 (citing D.I. 46 at 2–4). Notably, the argument
section of the Brief offers no substantive legal arguments related to the Section 1782
application, and the legal authority relied on in the argument section is exclusively

                                          -4-
Case 1:19-mc-00209-CFC Document 60 Filed 03/25/20 Page 5 of 10 PageID #: 3440



D.I. 53 at ¶ 6. Moreover, none of the examples cited by Storag assert new or

additional arguments, as BHGE relies only on positions already taken in prior

briefing—all of which Storag has already had an opportunity to address in its own

prior briefing. D.I. 46 at 9 (explaining that “Storag is seeking information in this

Section 1782 proceeding for an improper purpose as set forth above and in BHGE’s

opposition to the application”) (emphasis added) (citing D.I. 18; D.I. 39).

      The portions of the Brief’s argument with which Storag takes issue are

included only to support BHGE’s position that the underlying proceedings have put

its confidential information at risk. D.I. 46 at 9–10. For example, BHGE’s statement

that “this action is an ancillary proceeding that improperly expanded the scope of a

confidential, foreign arbitration,” is not an attempt by BHGE to “re-litigate” this

issue. Rather, this is an explanation of the underlying Section 1782 proceeding to

support BHGE’s arguments in favor of its redactions. Every bullet-point quotation

that Storag raises (Motion at 3) is relevant to, inter alia, BHGE’s arguments (1) that

certain confidential information is at risk of disclosure only because Storag breached

multiple confidentiality obligations and (2) that an “ancillary discovery proceeding”

is not “a typical judicial proceeding where some level of public access is expected.”

D.I. 46 at 9–10, 13–14.



Third Circuit and Supreme Court law related to confidentiality and sealing. D.I. 46
at 6–16.


                                         -5-
Case 1:19-mc-00209-CFC Document 60 Filed 03/25/20 Page 6 of 10 PageID #: 3441



      In contrast, Storag’s proposed Reply sets forth arguments and legal authority

pertaining solely to the merits, rather than in support of its arguments to maintain

confidentiality. For example, Storag makes yet another attempt at framing the

primary issue in the underlying proceedings—i.e., whether private arbitrations

satisfy Section 1782’s “foreign or international tribunal” requirement—as a settled

matter. Reply at 3 (claiming that “since Intel, the weight of authority supports the

conclusion that private arbitrations satisfy Section 1782”). Such a second bite at the

apple is improper and unnecessary, particularly since Storag relies primarily upon

authority that already appears in its Reply3 without any attempt to connect its merits

arguments to its confidentiality arguments. Compare id., with D.I. 33 at 3–4. Thus,

it is Storag, not BHGE, who “re-argue[s] its merits position” and invites the Special

Master “to make findings on the merits of the dispute that are clearly outside the

scope of the Assigned Duties.” See D.I. 53 at ¶ 9. Storag’s improper attempt should

be rejected, whether by the Court or the Special Master.

      Lastly, Storag’s request for even more briefing in an already protracted

confidentiality proceeding further exemplifies the ill-suited application of Section

1782 to private arbitration. As set forth in BHGE’s Brief, “[t]he German parties



3
  In any event, it is BHGE who has relevant additional authority from this Circuit
for the Court’s consideration beyond that cited in the prior briefing. Compare
BHGE’s Notice of Subsequent Authority, filed contemporaneously herewith (citing
recent D. Del. decision) with Reply at 3 (citing new N.D. Cal. case law).


                                         -6-
Case 1:19-mc-00209-CFC Document 60 Filed 03/25/20 Page 7 of 10 PageID #: 3442



never intended for their disputes to be aired in District Court, and expressly

contracted to avoid such an outcome,” as the parties were well aware that any dispute

would necessitate disclosure of confidential information. D.I. 46 at 3. Section 1782

does not contemplate a system for managing such information, as evidenced by the

fact that Storag’s attempt to apply this statute in the context of a private, confidential

dispute has necessitated appointment of a Special Master and disclosure of the

private arbitration’s “most confidential document”—the arbitration award.4 These

excessive efforts and extraneous proceedings were avoidable had Storag only abided

by its confidentiality obligations in the underlying private arbitration.

                                   CONCLUSION
      For the reasons stated herein, BHGE respectfully requests the Special Master

deny Storag’s Motion and its alternative request for relief. In the alternative, if the

Court allows Storag to file the proposed Reply, BHGE requests that it be afforded



4
  Storag does not deny that disclosing information it knew to be highly confidential
in a public forum was the catalyst for these confidentiality proceedings. See D.I. 45
at 2 (“The Award is the most confidential document in an arbitration and is already
in the public domain because the Court ordered the disclosure of this information in
Exhibit C to the Declaration”). Storag attempts to shift blame for this disclosure to
the Court by noting that the Court’s order forced disclosure of the arbitration award.
See id. But the Court did not sua sponte order that the award from the first arbitration
be produced in full. The award was only produced because Storag submitted this
document as a court as an exhibit to its Section 1782 application, with full knowledge
that the Court could refuse to seal the document. Consequently, BHGE has been
forced to seek protection of this information, which gave rise to the proceedings
before the Special Master.


                                           -7-
Case 1:19-mc-00209-CFC Document 60 Filed 03/25/20 Page 8 of 10 PageID #: 3443



an opportunity to file a responsive brief.



                                               YOUNG, CONAWAY STARGATT
                                               & TAYLOR, LLP
 Of Counsel:
                                               /s/ Anne Shea Gaza
 Stephen B. Crain                              Anne Shea Gaza (No. 4093)
 Andrew W. Zeve                                Robert M. Vrana (No. 5666)
 BRACEWELL LLP                                 Samantha G. Wilson (No. 5816)
 711 Louisiana Street                          Rodney Square
 Suite 2300                                    1000 North King Street
 Houston, TX 77002                             Wilmington, DE 19801
 (713) 221-1305                                (302) 571-6600
 stephen.crain@bracewell.com                   agaza@ycst.com
 andrew.zeve@bracewell.com                     rvrana@ycst.com
                                               swilson@ycst.com

                                               Attorneys for Respondent
 Dated: March 18, 2020                         Baker Hughes, a GE company, LLC




                                             -8-
Case 1:19-mc-00209-CFC Document 60 Filed 03/25/20 Page 9 of 10 PageID #: 3444



                           CERTIFICATE OF SERVICE

         I, Anne Shea Gaza, hereby certify that on March 25, 2020, I caused to be

electronically filed a true and correct copy of the foregoing document with the

Clerk of the Court using CM/ECF, which will send notification that such filing is

available for viewing and downloading to the following counsel of record:

                            Rebecca L. Butcher, Esquire
                            Matthew R. Pierce, Esquire
                            Landis Rath & Cobb LLP
                            919 North Market Street, Suite 1800
                            Wilmington, DE 19801
                            butcher@lrclaw.com
                            pierce@lrclaw.com

                            Attorneys for Applicant
                            Storag Etzel GmbH

         I further certify that on March 25, 2020, I caused the foregoing document to

be served via electronic mail upon the above-listed counsel and on the following:

                            Timothy P. Harkness, Esquire
                            Olivia P. Greene, Esquire
                            Freshfields Bruckhaus Deringer US LLP
                            601 Lexington Avenue, 31st Floor
                            New York, NY 10022
                            timothy.harkness@freshfields.com
                            olivia.greene@freshfields.com

                            Attorneys for Applicant
                            Storag Etzel GmbH




25632508.1
Case 1:19-mc-00209-CFC Document 60 Filed 03/25/20 Page 10 of 10 PageID #: 3445



Dated: March 25, 2020                     YOUNG CONAWAY STARGATT &
                                          TAYLOR, LLP

                                          /s/ Anne Shea Gaza
                                          Anne Shea Gaza (No. 4093)
                                          Robert M. Vrana (No. 5666)
                                          Samantha G. Wilson (No. 5816)
                                          Rodney Square
                                          1000 N. King Street
                                          Wilmington, Delaware 19801
                                          agaza@ycst.com
                                          rvrana@ycst.com
                                          swilson@ycst.com

                                          Attorneys for Respondent Baker
                                          Hughes, a GE Company, LLC




                                      2
25632508.1
